                  CASE 0:20-cv-01338-JRT-ECW Doc. 80 Filed 07/09/21 Page 1 of 1

                        IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MINNESOTA

                                          TELECONFERENCE

Linda Tirado,                                                           COURT MINUTES
                                                                  Case Number: 20-cv-1338 JRT/ECW
                        Plaintiff,
 v.
                                                         Date:                   July 9, 2021
                                                         Court Reporter:         n/a
                                                         Time Commenced:         9:01 a.m.
City of Minneapolis et al,                               Time Concluded:         9:24 a.m.
                                                         Time in Court:          23 Minutes
                        Defendants.




Status Conference before Elizabeth Cowan Wright, United States Magistrate Judge, at Saint Paul, Minnesota.

APPEARANCES:
 For Plaintiff: Gaëlle E. Tribié, Stacy Horth-Neubert, Margaret Allen, John Baker, and Davida McGhee
 For Defendant City of Minneapolis: Kristin R. Sarff
 For Defendant Robert Kroll: Joseph Kelly


 The Court held a status conference. The parties are directed to complete their meet-and-confers regarding the
discovery issues raised during the status conference by July 23, 2021, so that any remaining disputes may be
promptly raised with the Court. The meet-and-confer should include a telephonic or in-person discussion of the
disputes so that any relief requested is narrowly tailored to the remaining issues. A settlement conference remains
scheduled for October 26, 2021. A status conference regarding discovery and settlement is set for 9:30 am CT on
August 20, 2021.




                                                                            s/Elizabeth Cowan Wright
                                                                         United States Magistrate Judge
